Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited references discloses nor suggests the claimed invention including “the first conductive layer pattern has a resistance-value fluctuation characteristic opposite to a resistance-value fluctuation characteristic of the second conductive layer pattern after a heat treatment” as set forth in claims 1-10; and “wherein a resistance-value fluctuation characteristic due to aging of a material of the second conductive layer pattern has a characteristic opposite to a resistance-value fluctuation characteristic due to aging of a material of the first conductive layer pattern” as set forth in claims 11-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryoki (US 2019/0252444) discloses a semiconductor device showing a first chip and a second chip are connected using a plurality of conductive patterns.
Ezaki (US 2006/0098478) discloses a semiconductor device showing wiring.
Hashimoto (US 2020/0076409) discloses a semiconductor device including a resistance element in a plurality of wiring layers.
Hashimoto (US 2018/0375497) discloses a semiconductor device including a polycrystalline silicon resistor having a plurality of wiring layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/         Primary Examiner, Art Unit 2849